TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00597-CR


Albert James Smith, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-11-904048, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant's brief on appeal was due May 7, 2012.  On May 24, 2012, the Court notified
appellant's counsel, Paul M. Evans, that appellant's brief was overdue.  Appellant has now filed a
motion requesting that the Court extend the time for filing appellant's brief to July 10, 2012.  We
grant the motion for extension of time and order appellant to file a brief no later than July 10, 2012.
No further extension of time will be granted and failure to file the brief by July 10, 2012, will result
in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of
Appellate Procedure.
		It is so ordered this 22nd day of June, 2012.

Before Justices Puryear, Henson and Goodwin
Do Not Publish